News Release Investor Relations Contact: Jennifer Jarman The Blueshirt Group 415-217-7722 jennifer@blueshirtgroup.com InsWeb Reports First Quarter 2009 Results SACRAMENTO, Calif., April 20, 2009 – InsWeb Corp. (NASDAQ: INSW), a leading online insurance marketplace, today announced results for the first quarter ended March 31, Revenues for the first quarter of 2009 were $9.5 million, an increase of approximately 44% as compared to $6.6 million in the fourth quarter of 2008, and a decrease of approximately 27% as compared to $13.0 million in the first quarter of 2008. Net loss for the first quarter of 2009 was $501,000, or $0.10 per diluted share.
